UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 14-6519


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ISSAC JERMAINE BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:06-cr-00246-HMH-1; 8:14-
cv-00323-HMH)


Submitted: December 28, 2018                                      Decided: January 7, 2019


Before DUNCAN and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Issac Jermaine Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Issac Jermaine Brown appeals the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Brown, No. 8:06-cr-00246-HMH-1; 8:14-cv-00323-HMH (D.S.C. Mar. 24, 2014). We

deny Brown’s motion for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2